 

Exhibit 10.3

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

by and between

 

AQUA METALS, INC.

 

and

 

TYCO INTERNATIONAL FINANCE S.A.

 

dated as of February 7, 2017

 

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 1       Article II PURCHASE AND SALE 7    
  Section 2.01 Purchase and Sale 7       Section 2.02 Transactions Effected at
the Closing 7       Section 2.03 Closing 7       Section 2.04 Use of Proceeds 7
      Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7       Section
3.01 Organization, Qualification and Authority of the Company 8       Section
3.02 Capitalization 8       Section 3.03 Subsidiaries 9       Section 3.04 SEC
Documents 9       Section 3.05 No Defaults; Violations 10       Section 3.06
Consents 10       Section 3.07 No Conflicts, etc 10       Section 3.08
Disclosure Controls 11       Section 3.09 Accounting Controls 11       Section
3.10 Financial Statements 11       Section 3.11 Independent Accountants 12      
Section 3.12 Undisclosed Liabilities 12       Section 3.13 Absence of Certain
Changes, Events and Conditions 12       Section 3.14 Disclosure of Agreements 14
      Section 3.15 Title to Assets; Real Progeny 14       Section 3.16
Intellectual Property 15       Section 3.17 Insurance 16       Section 3.18
Legal Proceedings; Governmental Orders 16       Section 3.19 Possession of
Licenses and Permits 16       Section 3.20 Environmental Laws 17       Section
3.21 Employee Benefit Matters 17       Section 3.22 Employment Matters 19      
Section 3.23 No Registration Required 20       Section 3.24 No Integration 20

 

 i

 

  

Section 3.25 No Side Agreements 20       Section 3.26 NASDAQ Listing of Shares
21       Section 3.27 Taxes 21       Section 3.28 Books and Records 21      
Section 3.29 Brokers 21       Section 3.30 Related Party Transactions 21      
Section 3.31 Money Laundering Laws 22       Section 3.32 OFAC 22       Section
3.33 Investment Company Act 22       Section 3.34 Foreign Corrupt Practices Act
22       Section 3.35 Officer’s Certificate 22       Article IV REPRESENTATIONS
AND WARRANTIES OF PURCHASER 23       Section 4.01 Organization and Authority of
Purchaser 23       Section 4.02 No Conflicts; Consents 23       Section 4.03
Investment Purpose 23       Section 4.04 Brokers 24       Section 4.05 Legend 24
      Section 4.06 Accredited investor Status 24       Article V CONDITIONS TO
CLOSING 24       Section 5.01 Conditions to Obligations of All Parties 24      
Section 5.02 Conditions to Obligations of Purchaser 24       Section 5.03
Conditions to Obligations of the Company 26       Article VI COVENANTS 26      
Section 6.01 Taking of Necessary Action 26       Section 6.02 Supplemental
Listing Application 27       Section 6.03 Further Assurances 27       Article
VII INDEMNIFICATION 27       Section 7.01 Survival 27       Section 7.02
Indemnification by Company 27       Section 7.03 Payments 28       Section 7.04
Tax Treatment of Indemnification Payments 28       Section 7.05 Effect of
Investigation 28       Section 7.06 Exclusive Remedies 28

 

 ii

 

  

Article VIII MISCELLANEOUS 29       Section 8.01 Expenses 29       Section 8.02
Notices 29       Section 8.03 Interpretation 30       Section 8.04 Removal of
Legend 30       Section 8.05 Headings 31       Section 8.06 Severability 31    
  Section 8.07 Entire Agreement 31       Section 8.08 Successors and Assigns 31
      Section 8.09 No Third-party Beneficiaries 32       Section 8.10 Amendment
and Modification; Waiver 32       Section 8.11 Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial 32       Section 8.12 Specific Performance 33
      Section 8.13 Counterparts 33       Section 8.14 Termination 33      
Section 8.15 Recapitalization, Exchange, etc 33       Section 8.16 Failure to
Timely Deliver; Buy-In 34

 

Exhibits and Schedules

 

Disclosure Schedules

 

Exhibit A – Investor Rights Agreement

 

 iii

 

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of February 7, 2017,
is entered into by and between Aqua Metals, Inc., a Delaware corporation (the
“Company”), and Tyco International Finance S.A., a company organized under the
laws of Luxembourg (“Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the issuance and sale by the Company to the
Purchaser of shares of common stock of the Company, par value $0.001 per share
(the “Common Stock”); and

 

WHEREAS, the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Company, shares of the Common Stock, on the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the representations
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise .

 

“Agreement” has the meaning set forth in the preamble.

 

“Audited Financial Statements” has the meaning set forth in Section 3.10.

 

“Balance Sheet” has the meaning set forth in Section 3.10.

 

“Balance Sheet Date” has the meaning set forth in Section 3.10.

 

“Benefit Plan” has the meaning set forth in Section 3.21(a).

 

 

 

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Milwaukee, Wisconsin are authorized or required by
Law to be closed for business.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended, restated or modified from time to time.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Certificate of Incorporation” means that certain First Amended and Restated
Certificate of Incorporation of the Company filed with the Delaware Secretary of
State on October 1, 2014, as may be amended, restated or modified from time to
time.

 

“Closing” has the meaning set forth in Section 2.03.

 

“Closing Date” has the meaning set forth in Section 2.03.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, loans, commitments, undertakings, indentures, joint ventures
and all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Purchaser concurrently with the execution and delivery of this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Employment Laws” has the meaning set forth in Section 3.22(d).

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

 2 

 

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S,C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

“Equipment Supply Agreement” means that certain Equipment Supply Agreement,
dated as of the date hereof, by and between Johnson Controls Battery Group,
Inc., an Affiliate of Purchaser, and the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Statements” has the meaning set forth in Section 3.10.

 

 3 

 

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Licenses” has the meaning set forth in Section 3.19.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Insurance Policies” has the meaning set forth in Section 3.17.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.16.

 

“Interim Balance Sheet” has the meaning set forth in Section 3.10.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.10.

 

“Interim Financial Statements” has the meaning set forth in Section 3.10.

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date hereof, by and between the Company and the Purchaser, substantially in the
form attached hereto as Exhibit A.

 

“Knowledge of the Company” or “the Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge of any director or officer
of the Company.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.12.

 

 4 

 

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, that “Losses” shall not include any punitive or exemplary damages.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the business, results of operations, prospects,
condition (financial or otherwise) or assets of the Company.

 

“Money Laundering Laws” has the meaning set forth in Section 3.31.

 

“Multiemployer Plan” has the meaning set forth in Section 3.21(c).

 

“NASDAQ” means the Nasdaq Capital Market.

 

“OFAC” has the meaning set forth in Section 3.32.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.15(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Per Share Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Indemnitees” has the meaning set forth in Section 7.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.21(c).

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

 5 

 

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” means the Company’s reports, schedules, forms, statements and
other documents required to be filed by it under the Exchange Act or the
Securities Act and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.01.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, joint venture, or other business or corporate entity, enterprise or
organization which is directly or indirectly (through one or more
intermediaries) controlled by or owned fifty 50% or more by such Person.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Tolling/Lead Purchase Agreement” means that certain Tolling/Lead Purchase
Agreement, dated as of the date hereof, by and between Johnson Controls Battery
Group, Inc., an Affiliate of Purchaser, and the Company.

 

“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Equipment Supply Agreement, the Tolling/Lead Purchase Agreement and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto or their designated Affiliates in connection with the consummation of the
transactions contemplated hereby and thereby, as may be amended from time to
time.

 

“Union” means any labor union, organization, association, work council, or other
group representing employees with respect to their employment.

 

“WARN” has the meaning set forth in Section 3.22(i).

 

 6 

 

 

Article II
PURCHASE AND SALE

 

Section 2.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, the ‘Company shall issue and sell to Purchaser,
and Purchaser shall purchase from the Company, an aggregate of 939,005 shares of
Common Stock (the “Shares”), for a per share purchase price of $11.33 (the “Per
Share Purchase Price”), which equals an aggregate purchase price of
$10,638,926.65 (the “Purchase Price”).

 

Section 2.02         Transactions Effected at the Closing.

 

(a)          At the Closing, Purchaser shall deliver to the Company:

 

(i)          the Purchase Price by wire transfer of immediately available funds
to an account of the Company designated in writing by the Company to Purchaser
at least two (2) Business Days prior to the Closing; and

 

(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Purchaser at or prior to
the Closing pursuant to Section 5.03 of this Agreement.

 

(b)          At the Closing, the Company shall deliver to Purchaser:

 

(i)          evidence of the Shares credited to book-entry accounts maintained
by the transfer agent of the Company (the “Transfer Agent”), bearing the legend
or restrictive notation set forth in Section 4.05 of this Agreement, free and
clear of alt Encumbrances, other than transfer restrictions set forth herein,
under the Bylaws and applicable federal and state securities laws; and

 

(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by the Company at or prior
to the Closing pursuant to Section 5.02 of this Agreement.

 

Section 2.03         Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) at the offices of Goodwin Procter LLP, 3
Embarcadero Center, San Francisco, CA 94111 at 9:00 am., Pacific time, on the
date this Agreement is executed by the parties (the “Closing Date”).

 

Section 2.04         Use of Proceeds. The proceeds from the purchase and sale of
the Shares shall be used by the Company for working capital and general
corporate purposes, including the acceleration of the Company’s AquaRefining
product development, inclusive of enhancement of processes and other
improvements.

 

 7 

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Disclosure Schedules, the Company represents and
warrants to Purchaser that the statements contained in this Article III are true
and correct as of the date hereof. The Disclosure Schedules shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Article III, and the disclosures in any section or subsection
of the Disclosure Schedules shall qualify other sections and subsections in this
Article III only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.

 

Section 3.01         Organization, Qualification and Authority of the Company.
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware and has full corporate power
and authority to (a) enter into this Agreement and the other Transaction
Documents to which the Company is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby and (b) own, operate or tease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted. Section 3.01 of the Disclosure Schedules sets forth each
jurisdiction in which the Company is licensed or qualified to do business, and
the Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The execution and delivery by the Company of this Agreement and
any other Transaction Document to which the Company is a party, the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized by all requisite corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by Purchaser) this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, usury and other similar
laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. When each other Transaction Document to which
the Company is or will be a party has been duly executed and delivered by the
Company (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
usury and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

Section 3.02         Capitalization.

 

(a)          As set forth on Section 3.02(a) of the Disclosure Schedules, the
authorized capital stock of the Company immediately following the Closing after
giving effect to the transactions contemplated by this Agreement will consist of
50,000,000 shares of Common Stock, of which (A) 18,817,730 shares will be issued
and outstanding, (B) 24,237,754 shares will be issued and outstanding on a
fully-diluted, as converted and as exercised basis, and (C) 6,122,271 shares
will be reserved for issuance upon exercise of outstanding stock options,
warrants and other convertible securities.

 

 8 

 

 

(b)          As of immediately following the Closing after giving effect to the
transactions contemplated by this Agreement, (i) all of the issued and
outstanding shares of Common Stock will have been duly authorized, validly
issued, and will be fully paid and non-assessable, (ii) all of the issued and
outstanding shares of Common Stock will have been issued in compliance with all
applicable federal and state securities Laws, (iii) none of the issued and
outstanding shares of Common Stock will have been issued in violation of any
agreement, arrangement or commitment to which the Company or any of its
Affiliates is a party or subject to or in violation of any preemptive or similar
rights of any Person granted by the Company, and (iv) all of the Shares will
have the rights, preferences, powers, restrictions and limitations set forth in
the Certificate of Incorporation and under the Delaware General Corporation Law.

 

(c)          Section 3.02(c) of the Disclosure Schedules also sets forth, as of
immediately following the Closing after giving effect to the transactions
contemplated by this Agreement, all outstanding or authorized (i) stock options
and (ii) any warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the capital stock of
the Company or obligating the Company to issue or sell any shares of capital
stock of, or any other interest in, the Company, in each case, including the
number and kind of securities reserved for issuance on exercise or conversion of
any such securities or other rights, the exercise or conversion price of any
such securities or other rights and any applicable vesting schedule for any such
securities or other rights. Except as set forth on Section 3.02(c) of the
Disclosure Schedules, the Company does not have outstanding, authorized, or in
effect any stock appreciation, phantom stock, profit participation or similar
rights. Except as set forth on Section 3.02(c) of the Disclosure Schedules,
there are no voting trusts, stockholder agreements, proxies or other agreements,
understandings or obligations in effect with respect to the voting, transfer or
sale (including any rights of first refusal, rights of first offer or drag-along
rights), issuance (including any pre-emptive or anti-dilution rights),
redemption or repurchase (including any put or call or buy-sell rights), or
registration (including any related lock-up or market standoff agreements) of
any shares of capital stock or other securities of the Company.

 

(d)          The Company’s currently outstanding shares of Common Stock are
quoted on the NASDAQ Capital Market, and the Company has not received any notice
of delisting.

 

Section 3.03         Subsidiaries. Section 3.03 of the Disclosure Schedules
contains a complete list of all of the Subsidiaries of the Company. Each such
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted and is duly qualified as a foreign entity in all
jurisdictions in which it is required to be so qualified. Except as set forth on
Section 3.03 of the Disclosure Schedules, the Company does not presently have
any other Subsidiaries or, directly or indirectly, own, control or have any
interest in any shares or other ownership interest in any other Person. As to
any Subsidiaries of the Company listed in Section 3.03 of the Disclosure
Schedule, the Company owns, directly or indirectly, the equity interest in those
Subsidiaries that are indicated in Section 3.03 of the Disclosure Schedule.

 

 9 

 

 

Section 3.04         SEC Documents. The Company has timely filed with the SEC
all SEC Documents. The SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein, at the
time filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed SEC
Document filed prior to the date hereof), 0) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) on their face
complied as to form in all material respects with applicable requirements of the
Exchange Act and the applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (iii) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and (iv) fairly present
(subject in the case of unaudited statements to normal, recurring and year-end
audit adjustments) in all material respects the consolidated financial position
of the Company as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended.

 

Section 3.05         No Defaults; Violations. No material default exists in the
due performance and observance of any term, covenant or condition of any
material license, contract, indenture, mortgage, deed of trust, note, loan or
credit agreement, or any other material agreement or instrument evidencing an
obligation for borrowed money, or any other material agreement or instrument to
which the Company is a party or by which the Company may be bound or to which
any of the properties or assets of the Company is subject. The Company is not in
violation of any term or provision of its Certificate of Incorporation or
Bylaws, or in violation of any franchise, license, permit, applicable law, rule,
regulation, judgment or decree of any governmental agency or court, domestic or
foreign, having jurisdiction over the Company or any of its properties or
businesses.

 

Section 3.06         Consents. All consents, authorizations, approvals and
orders required in connection with the execution, delivery, and performance by
the Company of each of the Transaction Documents and all ancillary documents to
which it is a party, the consummation by the Company of the transactions herein
and therein contemplated and the compliance by the Company with the terms hereof
and thereof have been obtained. No consent, authorization or order of, and no
filing with, any court, government agency or other body is required for the
valid issuance, sale and delivery of the securities and the consummation of the
transactions and agreements contemplated by this Agreement and as contemplated
by the disclosures the SEC Documents.

 

Section 3.07         No Conflicts, etc. The execution, delivery, and performance
by the Company of this Agreement and the Transaction Documents, the consummation
by the Company of the transactions herein and therein contemplated and the
compliance by the Company with the terms hereof and thereof do not and will not,
with or without the giving of notice or the lapse of time or both: (i) result in
a violation or breach of, or conflict with any of the terms and provisions of,
or constitute a default under, or result in the creation, modification,
termination or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to the terms of any agreement or instrument to
which the Company is a party that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (ii) conflict with
or result in any violation or breach of the provisions of the Certificate of
Incorporation or Bylaws; or (iii) conflict with or result in the Company’s
violation or breach of any existing applicable law, rule, regulation, judgment,
order or decree of any governmental agency or court, domestic or foreign, having
jurisdiction over the Company or any of its properties or business constituted
as of the date hereof that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

 10 

 

 

Section 3.08         Disclosure Controls. The Company and its Subsidiaries
maintain a system of “disclosure controls and procedures” (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure to be made; such disclosure controls and
procedures are effective.

 

Section 3.09         Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, There are no material weaknesses in the internal
controls over financial reporting of the Company. The Company’s auditors and the
Audit Committee of the board of directors of the Company have been advised of:
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the ability of the Company
to record, process, summarize and report financial information; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.

 

 11 

 

 

Section 3.10         Financial Statements. Complete copies of (i) the audited
consolidated financial statements, including the notes thereto and supporting
schedules, if any, of the Company and its Subsidiaries consisting of the balance
sheet of the Company as at December 31 in each of the years 2014 and 2015 and
the related statements of income and retained earnings, stockholders’ equity and
cash flow for the years then ended (the “Audited Financial Statements”), (ii)
reviewed but unaudited financial statements consisting of the balance sheet of
the Company as at September 30, 2016 and the related statements of income and
retained earnings, stockholders’ equity and cash flow for the nine-month period
then ended (the “Interim 9/30/16 Financial Statements”) and (iii) unaudited
financial statements consisting of the balance sheet of the Company as at
December 31, 2016 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the twelve-month period then ended (the
“Interim 12/31/16 Financial Statements” and, together with the Audited Financial
Statements and the Interim 9/30/16 Financial Statements, the “Financial
Statements”) have been delivered to Purchaser. The Financial Statements (other
than the Interim 12/31/16 Financial Statements) have been prepared in conformity
with GAAP applied on a consistent basis throughout the periods involved,
subject, in the case of the Interim 9/30/16 Financial Statements, to normal and
recurring year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Audited Financial Statements). The
Interim 12/31/16 Financial Statements are materially accurate, subject to normal
and recurring year-end adjustments and the absence of notes. The Financial
Statements are based on the books and records of the Company, and fairly present
the financial condition of the Company as of the respective dates they were
prepared and the results of the operations of the Company for the periods
indicated and the supporting schedules, if any, present fairly the information
required to be stated therein. The audited balance sheet of the Company as of
December 31, 2015 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date” and the balance sheet of the Company as of
September 30, 2016 is referred to herein as the “Interim Balance Sheet” and the
date thereof as the “Interim Balance Sheet Date”. The Company maintains a
standard system of accounting established and administered in accordance with
GAAP. The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the SEC Documents fairly presents the information
called for in all material respects and has been prepared in accordance with the
SEC’s rules and guidelines applicable thereto.

 

Section 3.11         Independent Accountants. Armanino LLP, who have certified
certain consolidated financial statements of the Company and its Subsidiaries,
are independent public accountants with respect to the Company and its
Subsidiaries within the applicable rules and regulations adopted by the SEC and
the Public Company Accounting Oversight Board (United States) and as required by
the Securities Act.

 

Section 3.12         Undisclosed Liabilities. Except as set forth on Section
3.12 of the Disclosure Schedule, the Company has no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those that are adequately reflected or reserved
against in the Interim Balance Sheet as of the Interim Balance Sheet Date, and
(b) those that have been incurred in the ordinary course of business consistent
with past practice since the Interim Balance Sheet Date that have not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.13         Absence of Certain Changes, Events and Conditions. Since
the Interim Balance Sheet Date, and other than in the ordinary course of
business consistent with past practice, there has not been, with respect to the
Company or any Subsidiary, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          amendment of the Certificate of Incorporation, the Bylaws or other
organizational documents of the Company;

 

(c)          split, combination or reclassification of any shares of its capital
stock;

 

 12 

 

 

(d)          issuance, sale or other disposition of any of its capital stock, or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its capital stock;

 

(e)          declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

 

(f)          material change in any method of accounting or accounting practice
of the Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(g)          incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

 

(h)          transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Balance Sheet or cancellation, discharge or
payment of any material debts, liens or entitlements;

 

(i)          transfer, assignment or grant of any license or sublicense of any
Intellectual Property Rights;

 

(j)          any capital investment in, or any loan to, any other Person;

 

(k)          acceleration, termination, material modification or amendment to or
cancellation of any material contract to which the Company is a party or by
which it is bound;

 

(l)          any material capital expenditures;

 

(m)          imposition of any Encumbrance upon any of the Company properties,
capital stock or assets, tangible or intangible;

 

(n)          any mass layoff of employees or adoption, modification or
termination of any: (i) material employment, severance, retention, change in
control, or other Contract with any current or former employee, officer,
director, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining, memorandum of understanding, or other Contract with a
Union, in each case whether written or oral;

 

(o)          any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders, directors, officers and
employees;

 

(p)          entry into a new line of business or abandonment or discontinuance
of existing lines of business;

 

(q)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

 13 

 

 

(r)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

 

(s)          entry into any contract to do any of the foregoing, or any action
or omission that would result in any of the foregoing.

 

Section 3.14         Disclosure of Agreements. The agreements and documents
described in the SEC Documents conform to the descriptions thereof contained
therein and there are no agreements or other documents required by the
Securities Act and the rules and regulations to be described therein or to be
filed with the SEC that have not been so described or filed. Each agreement or
other instrument (however characterized or described) to which the Company is a
party or by which it is or may be bound or affected and (i) that is referred to
in the SEC Documents, or (ii) is material to the Company’s business, has been
duly authorized and validly executed by the Company, is in full force and effect
in all material respects and is enforceable against the Company and, to the
Company’s knowledge, the other parties thereto, in accordance with its terms,
except (x) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, (y) as
enforceability of any indemnification or contribution provision may be limited
under the federal or state securities laws, and (z) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought. None of such agreements or instruments has
been assigned by the Company, and neither the Company nor, to the Company’s
Knowledge, any other party is in default thereunder and, to the Company’s
Knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the Company’s
Knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses, including, without limitation, those relating
to environmental laws and regulations.

 

Section 3.15         Title to Assets; Real Progeny.

 

(a)          The Company has good and valid (and, in the case of owned Real
Property, good and marketable fee simple) title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Audited Financial Statements or acquired after the Interim Balance Sheet
Date, other than properties and assets sold or otherwise disposed of in the
ordinary course of business consistent with past practice since the Interim
Balance Sheet Date. All such properties and assets (including leasehold
interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

 

(i)          those items set forth in Section 3.15(a) of the Disclosure
Schedules;

 

 14 

 

 

(ii)         liens for Taxes not yet due and payable or being contested in good
faith by appropriate procedures and for which there are adequate accruals or
reserves on the Interim Balance Sheet;

 

(iii)        mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the business of the Company;

 

(iv)        easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of the Company;

 

(v)         liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company; or

 

(vi)        other imperfections of title or Encumbrances, if any, that
individually or in the aggregate, have not had, and would not have, a Material
Adverse Effect.

 

Section 3.16         Intellectual Property. Except as set forth in Section 3.16
of the Disclosure Schedules, the Company is the sole and exclusive owner, free
and clear of Encumbrances other than Permitted Encumbrances, of all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (other than third party
components licensed-in on a non-exclusive basis) (“Intellectual Property
Rights”) necessary to conduct its business as now conducted and as presently
proposed to be conducted. Section 3.16 of the Disclosure Schedules lists all
Intellectual Property Rights of the Company that have been registered, filed or
otherwise perfected or recorded with or by any state, federal provincial, or
foreign government or other legal authority, or any applications for any of the
foregoing. To the Knowledge of the Company, there are no facts or information
(including that which would constitute prior art) that would render any of the
registered Intellectual Property Rights of the Company invalid or unenforceable
in any material respect, or would affect any pending application for any
material Intellectual Property Rights of the Company. The Company has not
transferred ownership of, or granted any exclusive license with respect to, any
of the Intellectual Property Rights that is or, as of the time of such transfer
or exclusive license, was material to the Company, to any other Person. The
Company has not infringed, nor conflicted with, the Intellectual Property Rights
of others and, to the Knowledge of the Company, no Person is infringing upon the
Company’s Intellectual Property Rights. There is no claim, action or proceeding
being made or brought, or to the Knowledge of the Company, being threatened,
against the Company or any Subsidiary regarding their Intellectual Property
Rights. The Company is not aware of any facts or circumstances that might
reasonably give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company has taken reasonable steps required or necessary to
protect the confidentiality of confidential information and trade secrets of the
Company, and all current and former employees and consultants of the Company and
all other individuals who have been involved for or on behalf of the Company in
the creation, invention or development of the Company’s Intellectual Property
Rights have executed a customary form of proprietary information,
confidentiality and invention assignment agreement.

 

 15 

 

 

Section 3.17         Insurance. The Company is covered by valid, outstanding and
enforceable policies or binders of fire, liability, product liability, umbrella
liability, pollution and other environmental, real and personal property,
workers’ compensation, vehicular, directors and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company or
its Affiliates and relating to the assets, business, operations, employees,
officers and directors of the Company (collectively, the “Insurance Policies”),
and true and complete copies of such Insurance Policies have been made available
to Purchaser. Such Insurance Policies are in full force and effect and none of
the Insurance Policies will lapse or terminate following the consummation of the
transactions contemplated by this Agreement. Neither the Company nor any of its
Affiliates has received any written notice of cancellation of, premium increase
with respect to, or alteration of coverage under, any of such Insurance
Policies. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company is a party or by which it is bound, except where such noncompliance
would not result in a Material Adverse Effect. There are no claims related to
the business of the Company pending under any such Insurance Policies as to
which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights.

 

Section 3.18         Legal Proceedings; Governmental Orders.

 

(a)          There are no material Actions pending or, to the Company’s
Knowledge, threatened against, or involving the Company or any of its
Subsidiaries, or, to the Company’s Knowledge, any executive officer or director
of the Company, or by the Company or any of its Subsidiaries affecting any of
its properties or assets (or by or against the Company or any Affiliate thereof
and relating to the Company).

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of its
Subsidiaries or any of their properties or assets.

 

Section 3.19         Possession of Licenses and Permits. The Company and each of
its Subsidiaries (A) possesses the licenses, permits, certificates,
authorizations, consents and approvals (collectively, “Governmental Licenses”)
issued by the appropriate Governmental Authorities necessary to conduct its
business as currently conducted as described in the SEC Documents, and (B) has
obtained all necessary Governmental Licenses from other persons necessary to
conduct its business, except, in each case of clauses (A) and (B), (i) as
described in the SEC Documents or (ii) to the extent that any failure to possess
any Governmental Licenses, provide any notice, make any filing, or obtain any
Governmental Licenses would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; none of the Company and subsidiaries
is in violation of, or in default under, any Governmental License, as except as
would not reasonably be expected to have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Neither the
Company nor the Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Governmental Licenses which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

 

 16 

 

 

Section 3.20         Environmental Laws. Except as described in the SEC
Documents, (A) the Company and its subsidiaries are in compliance with
Environmental Laws in all material respects, (B) each of the Company and its
subsidiaries has all permits, authorizations and approvals required under any
applicable Environmental Laws and is in compliance in all material respects with
their requirements, (C) there are no pending or, to the Company’s Knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating to any Environmental Law against the
Company or any subsidiary, and (D) to the Company’s Knowledge, there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an investigation, action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any subsidiary relating to Hazardous Materials or any
Environmental Laws.

 

Section 3.21         Employee Benefit Matters.

 

(a)          Section 3.21(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company, or under which the Company or any of its ERISA
Affiliates has Of may have any Liability, or with respect to which Purchaser or
any of its Affiliates would reasonably be expected to have any Liability,
contingent or otherwise (as listed on Section 3.21(a) of the Disclosure
Schedules, each, a “Benefit Plan”).

 

(b)          With respect to each Benefit Plan, the Company has made available
to Purchaser accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any summary plan
descriptions, summaries of material modifications, employee handbooks and any
other written communications (or a description of any oral communications)
relating to any Benefit Plan; (v) in the case of any Benefit Plan that is
intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; and (vi) in the case of any Benefit Plan for which a Form 5500 is
required to be filed, a copy of the most recently filed Forms 5500, with
schedules and financial statements attached.

 

 17 

 

 

(c)          Each Benefit Plan and related trust has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA, the Code and any applicable state or local
Laws).

 

(d)          Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or applicable local Law relating to employee benefit plans; (ii) failed
to timely pay premiums to the Pension Benefit Guaranty Corporation; (iii)
withdrawn from any Benefit Plan; or (iv) engaged in any transaction that would
give rise to liability under Section 4069 or Section 4212(c) of ERISA.

 

(e)          With respect to each Benefit Plan (i) no such plan is a
Multiemployer Plan; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); and (iii) no such plan is
subject to the minimum funding standards of Section 412 of the Code or Title IV
of ERISA.

 

(f)          Other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan or other arrangement provides post-termination
or retiree welfare benefits to any individual for any reason.

 

(g)          There is no pending or, to the Company’s Knowledge, threatened
Action relating to a Benefit Plan (other than routine claims for benefits), and
no Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(h)          Each Benefit Plan that is subject to Section 409A of the Code has
been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.

 

(i)          Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Company to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in “excess parachute
payments” within the meaning of Section 2800(b) of the Code; or (v) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code.

 

 18 

 

 

Section 3.22         Employment Matters.

 

(a)          The Company is not involved in any strike, labor dispute, work
stoppage, work slowdown, lockout, or similar labor matter or, to the Knowledge
of the Company, is any such dispute, slowdown, lockout or other matter
threatened. To the Knowledge of the Company, none of the Company’s employees is
a member of a union, works council or labor organization. There are no labor
agreements, collective bargaining agreements, or other labor Contracts
applicable to any employees of the Company or by which the Company is bound, and
no discussions or negotiations have occurred with respect thereto by the Company
any Union within the prior four years.

 

(b)          No employees of the Company are represented by any Union and no
Union claims to represent a majority of any employees of the Company in a
bargaining unit of any of the Company.

 

(c)          There are no current or, to the Company’s Knowledge, threatened
representational campaigns or other organizing activities by any Union seeking
to become the collective bargaining representative of any employees of the
Company, and there is no Union or labor organization representation question or
certification petition against the Company pending or, to the Company’s
Knowledge, threatened before the National Labor Relations Board or any similar
Governmental Authority.

 

(d)          The Company is and has been in compliance in all material respects
with all applicable Laws pertaining to employment and employment practices,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, terms and conditions of employment, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, worker classification as exempt or non-exempt and as
employee rather than independent contractor, employment-related immigration and
authorization to work in the United States, wages, hours, employee benefits,
overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, occupational
health and safety, notice of plant closings or mass layoffs, affirmative action,
employee waivers of liability, workers’ compensation, leaves of absence and
unemployment insurance (collectively “Employment Laws”).

 

(e)          All individuals characterized and treated by the Company as
independent contractors or consultants are properly treated and classified as
independent contractors under all applicable Employment Laws. All employees
classified as exempt under applicable Employment Laws, including the Fair Labor
Standards Act and state and local wage and hour Laws, are properly classified in
all material respects.

 

(f)          There are no pending or, to the Company’s Knowledge, threatened
investigations, charges, complaints, Actions, suits or judicial, administrative,
or arbitral proceedings of any kind and in any forum by or on behalf of any
employee or former employee of the Company, applicant for employment, Person
claiming to be an employee, or any classes of the foregoing, against the Company
alleging a violation of, or compliance with, any express or implied contract of
employment or any Employment Laws.

 

 19 

 

 

(g)          The Company is not currently engaged in, and has not engaged in,
any unfair labor practices regarding any employees of the Company and there is
no pending or, to the Company’s Knowledge, threatened proceeding involving any
unfair labor practices regarding any employees of the Company before the
National Labor Relations Board or any similar Governmental Authority, nor are
there any actual or threatened grievances or arbitration proceedings arising out
of or under any collective bargaining agreement pending against the Company.

 

(h)          The Company has timely paid or properly accrued for all wages,
salaries, commissions, bonuses, severance pay, vacation pay and other paid time
off, benefits, and any other compensation or remuneration owed to employees of
the Company for or on account of employment.

 

(i)          Within the previous four years, the Company has not experienced a
“plant closing” or “mass layoff” as defined by the Worker Adjustment and
Retraining Notification Act (“WARN”) or been required to provide any notice,
pay, or benefits to employees or former employees under any other applicable Law
governing mass layoffs and, with respect to any such “plant closing” or “mass
layoff,” the Company has complied with the notice requirements of WARN and
applicable Law.

 

(j)          No severance payment, stay-on or incentive payment,
change-in-control payment, vacation or other paid leave payment, or similar
payment or obligation will be owed by the Company to any of its directors,
officers, employees, agents, contractors, consultants: or any other Person upon
consummation of, or as a result of, the transactions contemplated by this
Agreement, nor will any such director, officer, employee, agent, contractor,
consultant, or any other Person be entitled to any such payments a result of the
transactions contemplated by this Agreement in the event of the termination of
his or her employment or relationship.

 

Section 3.23         No Registration Required. Assuming the accuracy of the
representations and warranties of Purchaser contained in this Agreement, the
sale and issuance of the shares pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Company nor, to
the Company’s knowledge, any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

 

Section 3.24         No Integration. Neither the Company nor any of its
Affiliates has, directly or indirectly through any agent, made any offers or
sales of any security of the Company or solicited any offers to buy any security
that is or will be integrated with the sale of the Shares in a manner that would
require such registration under the Securities Act.

 

Section 3.25         No Side Agreements. There are no agreements by the Company,
on the one hand, and Purchaser or any of their Affiliates, on the other hand,
with respect to the transactions contemplated hereby other than the Transaction
Documents, nor promises or inducements for future transactions between or among
any of such parties.

 

 20 

 

 

Section 3.26         NASDAQ Listing of Shares. As of the Closing Date, the
Shares will be approved for listing, subject to official notice of issuance, on
the NASDAQ Capital Market.

 

Section 3.27         Taxes. Except as set forth in Section 3.27 of the
Disclosure Schedules:

 

(a)          The Company has timely filed all Tax Returns that it was required
to file. All such Tax Returns were complete and correct in all respects. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid.

 

(b)          The Company has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, stockholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law,

 

(c)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of the Company.

 

(d)          All deficiencies asserted, or assessments made, against the Company
as a result of any examinations by any taxing authority have been fully paid.

 

(e)          The Company is not a party to any Action by any taxing authority.
There are no pending or threatened Actions by any taxing authority.

 

(f)          The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

 

Section 3.28         Books and Records. The minute books and stock record books
of the Company, all of which have been made available to Purchaser, are complete
and correct and have been maintained in accordance with sound business
practices. The minute books of the Company contain, in all material respects,
accurate and complete records of all meetings, and actions taken by written
consent of, the stockholders, the board of directors and any committees of the
board of directors of the Company, and no meeting, or action taken by written
consent, of any such stockholders, board of directors or committee has been held
for which minutes have not been prepared and are not contained in such minute
books.

 

Section 3.29         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Company.

 

Section 3.30         Related Party Transactions. Except as disclosed in the SEC
Documents, there are no business relationships or related party transactions
involving the Company or any other person required to be described in the SEC
Documents that have not been described as required.

 

 21 

 

 

Section 3.31         Money Laundering Laws. The Company has not, and, to the
Company’s Knowledge, none of the officers, directors, employees or agents
purporting to act on behalf of the Company or one of its Subsidiaries, as
applicable, has, made any payment of funds of the Company or one of its
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation relating to the “know your customer” and anti-money laundering laws
of any jurisdiction (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any Governmental Authority involving the Company
or one of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s Knowledge, threatened.

 

Section 3.32         OFAC. The Company has not, and, to the Company’s Knowledge,
none of the respective directors, officers, agents or employees purporting to
act on behalf of the Company or one of its Subsidiaries, as applicable, is
currently the target of or reasonably likely to become the target of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company and its Subsidiaries will
not directly or indirectly use the proceeds of the sale of the Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently the target of any U.S. sanctions
administered by OFAC.

 

Section 3.33         Investment Company Act. The Company is not, nor upon the
sale of the Shares as contemplated herein and the application of the net
proceeds therefrom, will the Company be, an “investment company” or an entity
“controlled” by an “investment company” (as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder).

 

Section 3.34         Foreign Corrupt Practices Act. Neither the Company nor any
of the directors, employees or officers of the Company or, to the Company’s
Knowledge, any other person acting on behalf of the Company has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or any political party or candidate for office (domestic or foreign)
or other person who was, is, or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) that (i) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, might have had a Material Adverse Effect as reflected in any of the
Financial Statements or (iii) if not continued in the future, might have a
Material Adverse Effect. The Company has taken reasonable steps to ensure that
its accounting controls and procedures are sufficient to cause the Company to
comply in all material respects with the Foreign Corrupt Practices Act of 1977,
as amended.

 

Section 3.35         Officer’s Certificate. Any certificate pursuant to this
Agreement signed by any duly authorized officer of the Company and delivered to
Purchaser shall be deemed a representation and warranty by the Company to
Purchaser as to the matters covered thereby.

 

 22 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to the Company that the statements contained
in this Article IV are true and correct as of the date hereof.

 

Section 4.01         Organization and Authority of Purchaser. Purchaser is an
indirect, wholly-owned subsidiary of Johnson Controls International plc, and is
a company duly organized, validly existing and in good standing under the Laws
of Luxembourg. Purchaser has full power and authority to enter into this
Agreement and the other Transaction Documents to which Purchaser is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Purchaser of this Agreement and any other Transaction Document to which
Purchaser is a party, the performance by Purchaser of its obligations hereunder
and under the other Transaction Documents to which Purchaser is a party, and the
consummation by Purchaser of the transactions contemplated hereby and by the
other Transaction Documents to which Purchaser is a party, have been duly
authorized by all requisite corporate action on the part of Purchaser. This
Agreement has been duly executed and delivered by Purchaser, and (assuming due
authorization, execution and delivery by the Company of this Agreement) this
Agreement party constitutes a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, usury and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. When each other Transaction Document to which
Purchaser is or will be a party has been duly executed and delivered by
Purchaser (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of Purchaser enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
usury and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

Section 4.02         No Conflicts; Consents. The execution, delivery and
performance by Purchaser of this Agreement and the other Transaction Documents
to which Purchaser is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
organizational documents of Purchaser; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Purchaser; or (c) require the consent, notice or other action by any Person
under any Contract to which Purchaser is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement and the other Transaction Documents to
which Purchaser is a party and the consummation of the transactions contemplated
hereby and by the other Transaction Documents to which Purchaser is a party.

 

 23 

 

 

Section 4.03         Investment Purpose. Purchaser is acquiring the Shares
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Purchaser
acknowledges that the Shares are not registered under the Securities Act of
1933, as amended, or any state securities laws, and that the Shares may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended, or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

Section 4.04         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.

 

Section 4.05         Legend. Purchaser understands that the book entry
evidencing the Shares will bear the following legend: “THESE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.”

 

Section 4.06         Accredited investor Status. Purchaser is an “accredited
investor” as that term is defined in Rule 501(e) of Regulation D, as promulgated
under the Securities Act.

 

Article V
CONDITIONS TO CLOSING

 

Section 5.01         Conditions to Obligations of All Parties. The obligations
of each party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions;

 

(a)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement Illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be, rescinded following completion
thereof.

 

(b)          This Agreement and each of the other Transaction Documents shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to the parties.

 

Section 5.02         Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Purchaser’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

 24 

 

 

(b)          Purchaser shall have received a certificate duly executed by the
President and Chief Executive Officer of the Company, dated as of the Closing
Date, certifying:

 

(i)          all representations and warranties of the Company shall be true and
correct as of the Closing Date, with the same force and effect as though made on
and as of the Closing Date, and

 

(ii)         the Company shall have performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed or complied with by it as of or prior to the Closing Date.

 

(c)          Purchaser shall have received a certificate duly executed by the
secretary or an assistant secretary (or equivalent officer) of the Company,
dated as of the Closing Date, certifying:

 

(i)          that attached thereto are true and complete copies of all
resolutions and other consents adopted by the board of directors and
stockholders of the Company authorizing and approving the execution, delivery,
filing and performance of this Agreement and the other Transaction Documents to
which Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions and consents are in full force
and effect as of the Closing Date and are all the resolutions and consents
adopted in connection with the transactions contemplated hereby and thereby;

 

(ii)         that attached thereto are true and complete copies of the
Certificate of Incorporation and Bylaws of the Company and that such
organizational documents are in full force and effect as of the Closing Date;
and

 

(iii)        the names and signatures of the officers of the Company authorized
to sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder.

 

(d)          The Company shall have delivered to Purchaser (i) a good standing
certificate (or its equivalent) for the Company and each of the Subsidiaries
from the secretary of state of the State of Delaware and (ii) a foreign
qualification certificate (or its equivalent) for the Company and each of the
Subsidiaries from the secretary of state or similar Governmental Authority of
each jurisdiction in which the Company has qualified, or is required to qualify,
to do business as a foreign corporation.

 

(e)          The Company shall have delivered, or caused to be delivered, to
Purchaser each of the following, each in form and substance satisfactory to
Purchaser:

 

(i)          evidence of the Shares credited to book-entry accounts maintained
by the Transfer Agent, bearing the legend or restrictive notation set forth in
Section 4.05 of this Agreement, free and clear of all Encumbrances, other than
transfer restrictions under the Transaction Documents, the Bylaws and applicable
federal and state securities laws;

 

(ii)         an opinion of legal counsel to the Company, dated as of the Closing
Date, satisfactory to Purchaser; and

 

 25 

 

 

(iii)        such other documents or instruments as Purchaser reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

(f)          The Company shall have fully complied with, or obtained appropriate
consents or waivers with respect to, its obligations under each of the
agreements or other documents identified on Section 3.02(c) of the Disclosure
Schedules, including with respect to any outstanding rights of first refusal,
rights of first offer, pre-emptive rights or anti-dilution rights or redemption
or repurchase rights.

 

(g)          The NASDAQ shall have authorized, upon official notice of issuance,
the listing of the Shares.

 

(h)          No notice of delisting from the NASDAQ shall have been received by
the Company with respect to the Shares.

 

(i)          The Shares shall not have been suspended by the SEC or the NASDAQ
from trading on the NASDAQ nor shall suspension by the SEC or the NASDAQ have
been threatened in writing by the SEC or the NASDAQ.

 

Section 5.03         Conditions to Obligations of the Company. The obligations
of the Company to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or the Company’s waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)          The Company shall have received a certificate duly executed by an
officer or director of Purchaser, dated as of the Closing Date, certifying:

 

(i)          all representations and warranties of Purchaser shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing Date, with the same force and effect as though made on and as of the
Closing Date; and

 

(ii)         Purchaser shall have performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed or complied with by it prior to the Closing Date.

 

(b)          Purchaser shall have delivered to the Company cash in an amount
equal to the Purchase Price by wire transfer in immediately available funds, to
an account or accounts designated in writing by the Company to Purchaser.

 

 26 

 

 

Article VI
COVENANTS

 

Section 6.01         Taking of Necessary Action. Each of the parties hereto
shall use its commercially reasonable efforts promptly to take or cause to be
taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party. Without limiting the foregoing,
the Company and Purchaser shall each use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by this
Agreement or the other Transaction Documents to which it is a party. The Company
shall promptly and accurately respond, and shall use its commercially reasonable
efforts to cause its transfer agent to respond, to reasonable requests for
information (which is otherwise not publicly available) made by Purchaser or its
auditors relating to the actual holdings of Purchaser or its accounts; provided,
that the Company shall not be obligated to provide any such information that
could reasonably result in a violation of applicable Law or conflict with the
Company’s insider trading policy or a confidentiality obligation of the Company.
The Company shall use its commercially reasonable efforts to cause its transfer
agent to reasonably cooperate with Purchaser to ensure that the Shares are
validly and effectively issued to Purchaser and that Purchaser’s ownership of
the Shares following the Closing is accurately reflected on the appropriate
books and records of the Company’s transfer agent.

 

Section 6.02         Supplemental Listing Application. The Company shall file
prior to the Closing a supplemental listing application with the NASDAQ to list
the Shares.

 

Section 6.03         Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement,

 

Article VII
INDEMNIFICATION

 

Section 7.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is two (2) years from the Closing Date; provided, however, that (i) the
representations and warranties in Section 3.01, Section 3.02 and Section 3.03
shall survive indefinitely, and (ii) the representations and warranties in
Section 3.16, Section 3.20, Section 3.21, Section 3.22, Section 3.27 and Section
3.29 shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

Section 7.02         Indemnification by Company. Subject to the other terms and
conditions of this Article VII, the Company shall indemnify and defend each of
Purchaser and its Affiliates and their respective Representatives (collectively,
the “Purchaser Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnitees based upon,
arising out of, with respect to or by reason of:

 

 27 

 

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement;
or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement.

 

The indemnity contained in this Section 7.02 shall not apply to amounts paid in
settlement of any Loss if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding the foregoing sentence, if at any time
any Purchaser Indemnitee shall have requested the Company to reimburse such
Purchaser Indemnitee for any Loss as contemplated by this Section 7.02, the
Company agrees that it shall be liable for any settlement of Loss effected
without its written consent if (i) such settlement is entered into more than 60
days after receipt by the Company of the aforesaid request and (ii) the Company
shall not have reimbursed the Purchaser Indemnitee in accordance with such
request or disputed in good faith the Purchaser Indemnitee’s entitlement to such
reimbursement prior to the date of such settlement.

 

Section 7.03         Payments. Once a Loss is agreed to by the Company or
finally adjudicated to be payable pursuant to this Article VII, the Company
shall satisfy its obligations within fifteen (15) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should the Company not make full payment of any such
obligations within such fifteen (15) Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the Company or
final, non-appealable adjudication to the date such payment has been made at a
rate of 18% per annum. Such interest shall be calculated daily on the basis of a
365-day year and the actual number of days elapsed.

 

Section 7.04         Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 7.05         Effect of Investigation. Neither the representations,
warranties and covenants of the Company, nor the right to indemnification of any
Purchaser Indemnitee making a claim under this Article VII with respect thereto,
shall be affected or deemed waived by reason of any investigation made by or on
behalf of a Purchaser Indemnitee (including by any of its Representatives} or by
reason of the fact that a Purchaser Indemnitee or any of its Representatives
knew or should have known that any such representation or warranty is, was or
might be inaccurate or by reason of a Purchaser Indemnitee’s waiver of any
condition set forth in Section 5.02.

 

 28 

 

 

Section 7.06         Exclusive Remedies. Subject to Section 8.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VII, Nothing in this
Section 7.06 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s fraudulent, criminal or intentional misconduct.

 

Article VIII
MISCELLANEOUS

 

Section 8.01         Expenses. The parties hereby agree that, (i) prior to the
execution and delivery of this Agreement and each of the other Transaction
Documents, each party will bear its own costs and expenses, including, without
limitation, costs incurred for due diligence, except to the extent as otherwise
provided herein or therein; and (ii) upon the execution and delivery of this
Agreement and the other Transaction Documents, the Company shall reimburse the
Investor for all expenses incurred by Investor (and any Affiliate that is a
party to such Transaction Documents) in connection with the transactions
contemplated therein and thereby; provided, however, that notwithstanding the
foregoing, the Company’s reimbursement obligation for the expenses incurred by
the Investor in connection with the transactions contemplated herein shall be
capped at $100,000.

 

Section 8.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.02):

 

If to the Company: 1010 Atlantic Avenue   Alameda, California 94501  
E-mail:  Steve.Clarke@aquametals.com   Attention:  Stephen R. Clarke

 

 29 

 

 

with a copy to: Greenberg Traurig, LLP   3161 Michelson Drive, Suite 1000  
Irvine, California 92612   E-mail:  donahued@gtlaw.com   Attention:  Daniel K.
Donahue, Esq.     If to Purchaser: Tyco International Finance S.A.   c/o Johnson
Controls International plc   5757 N. Green Bay Avenue   Milwaukee, WI 53209  
E-mail:  CO-General.Counsel@jci.com   Attention:  General Counsel     with a
copy to: Goodwin Procter LLP   3 Embarcadero Center   San Francisco, CA 94111  
E-mail:  hkemp@goodwinlaw.com   Attention:  J. Hovey Kemp

 

Section 8.03         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 8.04         Removal of Legend. The Company, at its sole cost, shall
remove the legend described in Section 4.05 (or instruct its transfer agent to
so remove such legend) from the certificates evidencing the Shares issued and
sold to Purchaser pursuant to this Agreement if (A) such Shares are sold
pursuant to an effective registration statement under the Securities Act, (B)
such Shares are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (C) such Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner of sale
restrictions. In connection with a sale of the Shares by Purchaser in reliance
on Rule 144, Purchaser or its broker shall deliver to the transfer agent and the
Company a customary broker representation letter providing to the transfer agent
and the Company any information the Company deems reasonably necessary to
determine that the sale of the Shares is made in compliance with Rule 144,
including, where and as may be appropriate, a certification that the Purchaser
is not an Affiliate of the Company and regarding the length of time the Shares
have been held. Upon receipt of such representation letter, the Company shall
promptly direct its transfer agent to remove the legend referred to in Section
4.05 within two (2) Business Days from the appropriate book-entry accounts
maintained by the transfer agent, and the Company shall bear all costs
associated therewith. If Purchaser is not an Affiliate of the Company and has
held the Shares for at least one year, if the book-entry account of such Shares
still bears the legend referred to in Section 4.05, the Company agrees, upon
request of Purchaser, to take all steps necessary to effect the removal of the
legend described in Section 4.05 within two (2) Business Days from the
appropriate book-entry accounts maintained by the transfer agent, and the
Company shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as Purchaser
provides to the Company any information the Company deems reasonably necessary
to determine that the legend is no longer required under the Securities Act or
applicable state laws, including (if there is no such registration statement),
where and as may be appropriate, a certification that the holder is not an
Affiliate of the Company and regarding the length of time the Shares have been
held. The date by which such legend is so required to be removed pursuant to
this Section 8.04 is referred to herein as the “Required Legend Removal Date.”

 

 30 

 

 

Section 8.05         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 8.06         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 8.07         Entire Agreement. This Agreement and the other Transaction
Documents to which Purchaser is a party constitute the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any inconsistency between the statements in the body of this
Agreement and those in the other Transaction Documents to which Purchaser is a
party, the Exhibits and Disclosure Schedules (other than an exception expressly
set forth as such in the Disclosure Schedules), the statements in the body of
this Agreement will control

 

Section 8.08         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shah not be unreasonably withheld or delayed; provided, that prior
to the Closing Date, Purchaser may, without the prior written consent of the
Company, assign all or any portion of its rights under this Agreement to one or
more of its direct or indirect wholly-owned subsidiaries. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 



 31 

 

 

Section 8.09         No Third-party Beneficiaries. Except as provided in Article
VII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.10         Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 8.11         Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE OTHER TRANSACTION DOCUMENTS TO
WHICH PURCHASER IS A PARTY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA OR THE COURTS OF THE STATE OF WISCONSIN IN EACH CASE LOCATED
IN THE CITY OF MILWAUKEE AND COUNTY OF MILWAUKEE, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 32 

 

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER
IS A PARTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE OTHER TRANSACTION DOCUMENTS TO
WHICH PURCHASER IS A PARTY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10(c).

 

Section 8.12         Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 8.13         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

Section 8.14         Termination.

 

(a)          Notwithstanding anything herein to the contrary, this Agreement may
be terminated at any time at or prior to the Closing by Purchaser (with respect
to Purchaser only), upon a breach in any material respect by the Company of any
covenant or agreement set forth in this Agreement.

 

(b)          Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing if a
statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

 

(c)          In the event of the termination of this Agreement as provided in
this Section 8.14, this Agreement shall forthwith become null and void. In the
event of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement.

 

Section 8.15         Recapitalization, Exchange, etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) that may
be issued in respect of, in exchange for or in substitution of, the Shares, and
shall be appropriately adjusted for combinations, unit splits, recapitalizations
and the like occurring after the date of this Agreement.

 

 33 

 

 

Section 8.16         Failure to Timely Deliver; Buy-In. If the Company
improperly fails to remove the legend referred to in Section 4.05 by the
Required Legend Removal Date and if on or after the Business Day immediately
following the Required Legend Removal Date the Purchaser (or any other Person in
respect, or on behalf, of Purchaser) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that such Purchaser so anticipated receiving
from the Company without any restrictive legend, then, in addition to all other
remedies available to such Purchaser, the Company shall, within five (5)
Business Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (x) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”), at which point the Company’s obligation to so deliver such
certificate or credit such Purchaser’s balance account shall terminate and such
shares shall be cancelled, or (y) promptly honor its obligation to remove the
legend referred to in Section 4.05 from such number of shares of Common Stock
that would have been so delivered if the Company timely complied with its
obligations hereunder and pay cash to such Purchaser in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
Shares that the Company was required to deliver to such Purchaser by the
Required Legend Removal Date multiplied by (B) the lowest closing sale price of
the Common Stock on any Business Day during the period commencing on the date of
the delivery by such Purchaser to the Company of the applicable Shares and
ending on the date of such delivery and payment under this clause (y).

 

[Signature Page Follows]

 

 34 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  COMPANY:         AQUA METALS, INC.         By: /s/ Stephen R. Clarke    
Stephen R. Clarke     Chief Executive Officer         PURCHASER:         TYCO
INTERNATIONAL FINANCE S.A.         By: /s/ Peter Schieser     Peter Schieser    
Managing Director

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

 

 